DETAILED ACTION
This action is responsive to applicant’s correspondence received on 01/27/2022.  Claims 1-20 have been presented for examination.  Claims 1-20 have been examined.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of Application No. 2006-213944, filed in European Patent Office on 02/02/2021, submitted under 35 U.S.C. 119(a)-(d), which has been placed of record in the file. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior arts of record taken alone or in combination fail to disclose or suggest the combination of the claim limitations "repetitively measuring an acceleration of the housing, determining the presence of a person in a certain area based on the monitored signal, while the acceleration of the housing is smaller than or equal a predefined threshold value storing information indicating the presence of the person within the area in a memory module, and when the acceleration of the housing is larger than the predefined threshold value start repetitively sending the information indicating the presence of the person within the area into the surrounding space at least if the information indicates that a person is present within the are" which provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobring (Pub. No.: 2012/0202523 A1) discloses emergency locating system by locating hollow spaces after the collapse of the structure in which survivors may be located. 
Harmeling (Pat. No.: 5,134,591) discloses utilizing seismic instrumentation structured to provide improved detection of tapping signals made by a trapped person who has survived a disaster.
Ekambaram (Pat. No.: 10,659,920 B1) discloses an emergency service which utilizes robotics and mobile networks in detecting survivors in a disaster area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684